THOMAS, Justice,
specially concurring, with whom CARDINE, Justice, joins.
I cannot join in the opinion of the court in this instance. The only issues presented by the parties relate to the judicial power of the district court to review, pursuant to the Wyoming Administrative Procedure Act, an award of attorney fees allowed by the administrative hearing examiner pursuant to the Wyoming Workers’ Compensation Act. After that jurisdictional question is resolved, the only remaining question is whether the district court properly ordered the payment of fees as billed by counsel. That billing did not implicate the $50 per hour ceiling established by the agency rules, but it did exceed the $1,000 limitation invoked by the hearing examiner.
The majority opinion in this instance obviously is intended as only a foreword or prelude to the concurring opinion presented by Chief Justice Urbigkit. Its primary function is to expand the scope of this case in order to permit the utterance of a polemic regarding adequate compensation for attorneys. The majority opinion says:
“We address these issues within the substantive context presented of the injured worker’s right to competent counsel and the counsel’s right to reasonably adequate compensation for his services.” At 838.
This case presents no issue of the right of an injured workman to competent counsel, and the fact is that Brown had very effective counsel.
The operative facts in this case are essentially included in footnote one of the majority opinion although even that footnote extends beyond the material facts. It is clear that the hearing examiner, by adding, as gloss to the agency rule, the requirement of approval in advance if the $1,000 ceiling were to be exceeded, engaged in action that was arbitrary and capricious, and his ruling was reviewable under the Wyoming Administrative Procedure Act. While it perhaps would have been appropriate to return the case to the hearing examiner with direction to reassess the reasonableness of the fee, I have no difficulty in sustaining the order of the district court under the circumstances. The exclusive thrust of the agency position is that the rule was applied properly, and no attack is made upon the number of hours included in the charges reflected in the billing statement. The judgment of the district court should be affirmed.
Contrary to the suggestion in the majority opinion and the position taken in Chief Justice Urbigkit's concurring opinion, the case does not raise the adequacy of the $50 per hour ceiling articulated in the agency rules. Counsel did not even ask for more than that amount in submitting the billing statement. Consequently, whatever the proper amount might be for hourly billing for such matters, that issue is not before the court in this case. In fact, it is difficult to understand how that issue could ever be raised by an attorney who accepted an appointment knowing in advance that the amount of fees would be limited to $50 an hour.
If Wyoming lawyers should choose not to accept such appointments, then some of the interesting questions raised in the majority opinion might well emerge. If a challenge were mounted to the rule itself, again, some of the interesting questions raised in the majority opinion might be present. The role of this court, however, is to address errors of law present in a case before the court. We have no justification for creating, or inventing, issues so that we may resolve them in an advisory opinion.
Perhaps the best evidence of the skewed approach in this instance is the fact that counsel for the appellee somehow becomes the appellee presenting the issues on ap*862peal. I find no evidence in the record that counsel is a party, and she should not be alluded to as such. I have difficulty conceptualizing counsel becoming a party to the client’s action without automatically structuring a conflict of interest.
The utilization of judicial opinions to serve as a platform for philosophical dialogue by judges or justices is a dangerous practice. It does little to serve the law and invites justified criticism. I certainly concur in the result, but I write separately to articulate my objection to the way in which the majority opinion has been used to serve as a platform for the concurring opinion of the Chief Justice.
I add, almost as an afterthought, that it does seem to me that the thrust of the majority opinion is not only to legislate, in violation of the separation of powers doctrine found in Wyo. Const, art. 2, § 1, but there is also a manifest invasion of the authority of the executive branch of government. Appropriate exercise of judicial restraint does not support or justify this opinion. Instead, the effort should be foreclosed by applicable and appropriate constitutional constraints.